Exhibit 10.4

REVOLVING LINE OF CREDIT NOTE

 

$2,350,000.00

   March 8, 2010

1. FOR VALUE RECEIVED, REG NEWTON, LLC, an Iowa limited liability company (the
“Borrower”), hereby promises to pay to the order of AGSTAR FINANCIAL SERVICES,
PCA, a United States instrumentality (the “Lender”), the principal sum of Two
Million Three Hundred Fifty Thousand and No/100ths ($2,350,000.00) Dollars, or
so much thereof as may be advanced to, or for the benefit of, the Borrower and
be outstanding, with interest thereon, to be computed on each advance from the
date of its disbursement as set forth herein pursuant to that certain Master
Loan Agreement of even date herewith by and between the Lender and the Borrower,
as the same may be amended, modified, supplemented, extended or restated from
time to time (the “MLA”), and pursuant to that certain Second Supplement to the
MLA, of even date herewith, by and between the Lender and the Borrower, as the
same may be amended, modified, supplemented, extended or restated from time to
time (the “Second Supplement”), and which remains unpaid, in lawful money of the
United States and immediately available funds. This Revolving Line of Credit
Note (the “Note”) is issued pursuant to the terms and provisions of the MLA and
the Second Supplement and is entitled to all of the benefits provided for in the
MLA and the Second Supplement. Amounts borrowed and repaid or prepaid under this
Note, other than amounts attributable to the Acquisition Advance, may be
re-borrowed at any time prior to and including the Revolving Line of Credit
Termination Date, provided, however, that at no time shall the total outstanding
principal balance of this Note exceed the unpaid principal balance of the
Acquisition Advance plus the Borrowing Base or $2,350,000.00. All capitalized
terms used and not defined herein shall have the meanings assigned to them in
the MLA and the Second Supplement.

2. The outstanding principal balance of this Note shall bear interest at a
variable rate determined by Lender to be three percent (3.00%) above the
Applicable Rate in effect on the date of the first Advance pursuant to this
Note. Notwithstanding the foregoing, the rate of interest under this Note shall
be adjusted by Lender pursuant to the provisions of the MLA, the Second
Supplement and this Note.

3. The rate of interest due hereunder shall initially be determined as of the
date hereof and, in addition to any other adjustments pursuant to the provisions
of the MLA and this Note, shall thereafter be adjusted, as and when, the LIBOR
Rate changes. All such adjustments to the rate of interest shall be made and
become effective as of the first day of each Interest Period following the date
of any change in the LIBOR Rate and shall remain in effect until and including
the last day of each Interest Period. Interest on the outstanding principal
balance of this Note shall be computed on the basis of a year of three hundred
sixty-five (365) days and charged for a year of 365 days.

4. Notwithstanding anything to the contrary in the MLA, the Second Supplement
and this Note, no advances will be made to the Borrower under this Note until
the Availability Date as specified in the Second Supplement.

5. Beginning on the first (1st) day of the first calendar month following the
Availability Date and continuing on the first (1st) day of each succeeding month
thereafter until the Revolving Line of Credit Loan Maturity Date, the Borrower
shall make monthly payments of accrued interest.

6. The outstanding principal balance hereof, together with all accrued interest,
if not paid sooner, shall be due and payable in full on March 7, 2011 (the
“Revolving Line of Credit Loan Maturity Date”).



--------------------------------------------------------------------------------

7. All payments and prepayments shall, at the option of the Lender, be applied
first to any costs of collection, second to any late charges, third to accrued
interest and the remainder thereof to principal.

8. This Note may be prepaid at any time, at the option of the Borrower, either
in whole or in part, subject to the obligations of the Borrower to compensate
the Lender for any loss, cost or expense as a result of such prepayment as set
forth in the MLA and the Second Supplement. This Note is subject to mandatory
prepayment, at the option of the Lender, as provided in Articles II and VI of
the MLA and Section 12 of the Second Supplement.

9. In addition to the rights and remedies set forth in the MLA and the Second
Supplement: (i) if the Borrower fails to make any payment to Lender when due
under this Note, then at Lender’s option in each instance, such obligation or
payment shall bear interest from the date due to the date paid at the applicable
Default Rate; (ii) upon the occurrence and during the continuance of an Event of
Default beyond any applicable cure period, if any, at Lender’s option in each
instance, the unpaid balances under this Note shall bear interest from the date
of the Event of Default or such later date as Lender shall elect at the
applicable Default Rate; (iii) after the Revolving Line of Credit Loan Maturity
Date, whether by reason of acceleration or otherwise, the unpaid principal
balance of this Note (including without limitation, principal, interest, fees
and expenses) shall automatically bear interest at the applicable Default Rate.
Interest payable at the Default Rate shall be payable from time to time on
demand or, if not sooner demanded, on the last day of each calendar month.

10. If the Borrower fails to make any payment to Lender within ten (10) days of
the due date thereof (including, without limitation, any purchase of equity of
Lender when required), the Borrower shall pay, in addition to such amount, a
late charge equal to five percent (5%) of the amount of such payment.

11. This Note is secured by, among other instruments, that certain Mortgage of
even date herewith, as it may be amended, modified, supplemented, extended or
restated from time to time (the “Mortgage”), covering various parcels of real
property, fixtures, and personal property located in Jasper County, Iowa, and
that certain Security Agreement of even date herewith, as it may be amended,
modified, supplemented, extended or restated from time to time . In the event
any such security is found to be invalid for whatever reason, such invalidity
shall constitute an event of default hereunder. All of the agreements,
conditions, covenants, provisions, and stipulations contained in the Mortgage,
or any instrument securing this Note are hereby made a part of this Note to the
same extent and with the same force and effect as if they were fully set forth
herein. It is agreed that time is of the essence of this Note.

12. Upon the occurrence at any time of an Event of Default or at any time
thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of the Lender,
be immediately due and payable, without notice or demand and Lender shall be
entitled to exercise all remedies provided in this Note, the MLA, the Second
Supplement, or any of the Loan Documents.

13. Upon the occurrence at any time of an Event of Default or at any time
thereafter, the Lender shall have the right to set off any and all amounts due
hereunder by the Borrower to the Lender against any indebtedness or obligation
of the Lender to the Borrower.

 

- 2 -



--------------------------------------------------------------------------------

14. The Borrower promises to pay all reasonable costs of collection of this
Note, including, but not limited to, reasonable attorneys’ fees paid or incurred
by the Lender on account of such collection, whether or not suit is filed with
respect thereto and whether or not such costs are paid or incurred, or to be
paid or incurred, prior to or after the entry of judgment.

15. Demand, presentment, protest and notice of nonpayment and dishonor of this
Note are hereby waived.

16. This Note shall be governed by and construed in accordance with the laws of
the State of Minnesota.

17. The Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Note, the MLA and any instrument, agreement or document related
hereto or thereto, and the Borrower hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such
Minnesota state or federal court. The Borrower hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding. Nothing in this Note shall affect
the right of the Lender to bring any action or proceeding against the Borrower
or its property in the courts of any other jurisdiction to the extent permitted
by law.

 

REG NEWTON, LLC, an Iowa limited liability company

/s/ Daniel J. Oh

By:   Daniel J. Oh   Its:   President

 

- 3 -